David A. Mendoza, Attorney at Law
                                   Mendoza Law Offices, PLLC
                                     608 S. Guadalupe Street
                                    San Marcos, Texas 78666




 June 5, 2015

"Honorable Liz Gonzales
Hays Cbimty Clerk
Hays County~€tpvernment Center
712 S. Stagecoacfc^Crail
San Marcos, Texas 78666

RE:             WRIT HABEAS CORPUS - State ofTexas v. Jose Concepcion Loredo
Cause No.:      095790 (ABI-FV)
3rd COA#:       03-15-00301-CR -Ex parte Jose Concepcion Loredo
Dear Ms. Gonzales:


Enclosed is check # 2453 in the amount of $78 as payment for a copy of the clerk's record. Either call me
and we will retrieve the copy when it is ready for pick, ormail it to me at:
David A. Mendoza
Attorney at Law
608 South Guadalupe Street
San Marcos, Texas 78666

Thank




Attorney at Law
SBN 24046426


Cc:     Hays County District Attorney, via facsimile 512-393-7619
        Third Court ofAppeals-Austin, P.O. Box 12547, Austin, Texas 78711-2547




 • PH: 512-757-8830 • MENDOZAONE@YAHOO.COM • WWW.DOZALAW.COM • FAX: 512-878-8426 •
David a. Mendoza, Attorney at Law                      RIO GRANDE DISTRI                  *s»   ,*"'
Mendoza Law Offices, PLLC                                                          ^-""*%.
                                                         09 JUN 2015 PM 2 L
608 S. Guadalupe Street
San Marcos. Texas 78666
                            4&


                                    Third Court of Appeals
                                    P.O. Box 12547
                                    Austin, Texas 78711-2547




                                                             M+%'^W|JM'/%«4#'J'#«wViii(l*¥»'yf/J